Citation Nr: 0522030	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for right heel and leg 
disorders.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active service from November 1972 to December 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Subsequently, the veteran's case 
was transferred to the VARO in San Diego, California.  In May 
2003, the Board remanded the veteran's case to the RO for 
further evidentiary development.

By way of procedural background, the Board notes that, in a 
May 2000 decision, the Board found that there was no clear 
and unmistakable error in a September 1989 rating decision 
that denied service connection for right leg and heel 
disorders.  The Board also found that new and material 
evidence was submitted to reopen the veteran's claim for 
service connection for right leg and heel disorders, and then 
the Board determined that the claim was not well grounded.  
In a June 2000 letter to a Member of Congress, the RO noted 
the Board's finding that new evidence was submitted and the 
RO indicated it would reopen the veteran's claim and consider 
the new evidence.  Thereafter, in the August 2000 rating 
decision, the RO denied the veteran's claim for service 
connection for right heel and leg disorders, from which 
decision the veteran appealed.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
right leg or heel disorder is related to the veteran's period 
of active military service, either by direct incurrence 
therein, by aggravation of a pre-existing condition, or by 
manifestation during an applicable post-service presumption 
period for service connection.



CONCLUSION OF LAW

Right leg and heel disorders were not incurred in or 
aggravated by the veteran's period of active military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In his numerous written statements in support of his claims, 
the veteran has variously contended that he sustained a leg 
and foot injury in 1972 while at Fort Polk, Louisiana, and 
that he hurt either his right or his left foot.  

I.  Factual Background

According to July 1970 private hospital records, the veteran, 
who was then 18 years of age, was hospitalized for treatment 
of a viral infection, thought to be probable chicken pox.  
When seen in the hospital's emergency clinic in September 
1970, he was noted to have fallen arches and occasional dizzy 
spells.  The veteran was described as a normal male in 
appearance.  A September 1970 radiology report notes the 
veteran's complaints of flat feet.  Results of X-rays of his 
feet showed no evidence of fracture, dislocation, foreign 
body, or other bony abnormalities, and no articular 
irregularities were seen.  It was noted that for a study of 
flat feet, standing and lateral views would be necessary for 
evaluation of the condition.

When examined for enlistment into service in October 1972, 
the veteran's lower extremities were normal, he denied having 
foot or leg problems, and he was found qualified for active 
service.  An October 1972 service medical record (SMR) 
indicates that the veteran had tenderness in the calcaneal 
areas of his feet for 10 days.  X-rays of both heels were 
reported as negative.  An October 1972 limited-duty physical 
profile indicates possible bilateral stress fractures and 
that the veteran was to be X-rayed.  A November physical 
profile record indicates probable bilateral heel stress 
fractures and probable bilateral tibial plateau stress 
fractures.  When he was seen in the orthopedic clinic in mid-
November 1972, it was noted that the veteran was doing much 
better, with no current pain and a clinically normal 
examination.  He was returned to full duty.   

The SMRs further show that during 1973 the veteran was 
repeatedly seen for complaints of depression.  A June 1973 
mental hygiene consultation service certificate indicates 
that he was found to have an inadequate personality with 
schizoid features, and was strongly recommended for 
discharge.  

On a report of medical history completed in June 1973, when 
he was examined for separation, the veteran checked "Yes" 
as to having leg cramps and foot trouble, and said he was in 
a poor state of health and was depressed.  The examiner noted 
that the veteran's leg cramps were not actively related, and 
that the veteran had experienced a painful right foot "all 
[his] life".  It was noted that a July 1973 orthopedic 
clinic evaluation found no pathology.  When examined at that 
time, the veteran's lower extremities and neurological system 
were normal.  The examiner found no disqualifying mental or 
physical defects sufficient to warrant disposition through 
medical channels.  According to the July 1973 orthopedic 
clinic record, the veteran was evaluated regarding his 
complaints of recurring right foot pain.  He reported 
tremendous pain in his right foot if he raised his great toe 
too high, which the examiner apparently thought was 
questionable, but denied any current problems.  On 
examination, no pathology was found, the impression was of a 
psychosomatic disorder, and the veteran was found fit for 
separation.

Post-service, private hospital records, dated from August to 
October 1979, reflect the veteran's treatment for a 
perforated duodenal ulcer.  The records are not referable to 
complaints or diagnosis of a right heel or leg disorder.

In June 1982, the veteran was privately hospitalized in 
California for treatment for a head injury incurred when he 
was beaten and robbed.  He sustained a depressed frontal 
fracture.  The records are not indicative of any right leg or 
heel disorder. 

In July 1982, the veteran sought neurosurgical and 
ophthalmologic VA medical treatment in Dallas, Texas, 
according to records dated at that time.  These records are 
not referable to a right leg or heel disorder.  Later dated 
medical records indicate that the veteran was suffering from 
an organic brain syndrome.

A February 1991 VA outpatient treatment record reveals that 
the veteran was seen for a variety of complaints, including 
those involving the lower extremities; no organic pathology 
was identified.  An organic mood disorder with psychotic 
features was assessed, and there was an indication that a 
slight restriction in leg motion was probably psychosomatic 
and related to the veteran's organic mood disorder.

In January 1995, the veteran was seen in the VA outpatient 
clinic with multiple complaints, including body pains and 
aches.  Also in January 1995, he was seen in a private 
hospital family care clinic, where he complained of 
generalized body pain.

A March 1995 VA Social Worker note reflects that the veteran 
reported he injured his leg during basic training and was 
hospitalized as a result. 

In June 1995, the veteran was seen in the VA podiatry clinic, 
and complained of pain going down the back of his leg all the 
way to the side.  The veteran stated that he had an injury in 
1970, and complained of having pain in the region.  Following 
examination, the assessment was sciatica, and the veteran was 
referred for a neurology consultation.

A December 1995 VA medical record includes an assessment of 
diffuse body aches and pains, thought probably to be 
psychomotor.

A July 1997 VA medical record reflects the veteran's 
complaints of right leg and foot pain that occurred in 1972-3 
when he was running a mile during basic training, lost 
stride, and twisted his foot and leg.  He reported increased 
burning, numbness, and a tingling sensation.  It was also 
noted that the veteran had made several attempts to receive 
VA and Social Security Administration (SSA) disability 
compensation.  He reported being jailed in January 1996 for 
six months, for shooting up an SSA office that denied his 
claim.  

In August 1997, the veteran was seen by a VA podiatrist and 
complained of bilateral foot and leg "arthritic" pain and 
occasional numbness.  His right leg also had involuntary 
movements.  Right hallux limitus was noted.  

In September 1997, the veteran was seen in the VA podiatry 
clinic, for follow-up of complaints of leg and foot pain.  
His history was noted to be very rambling and difficult to 
understand.  It was noted that he sought disability for some 
type of leg/foot injury in service.  It was also noted that 
he had not yet been examined by a neurologist for back pain 
and its possible contribution to the leg and foot pain.  He 
said arch supports prescribed in 1995 were helpful.  
Following examination, the assessment was hallux limitus, and 
the veteran was referred for a neurology consultation.

In October 1997, the veteran was seen in the VA neurology 
clinic.  According to the treatment record, he claimed that 
his leg and foot pain was related to an in-service injury in 
1972.  Following examination, the assessment was of normal 
bilateral lower extremities.

Also in October 1997, the veteran was seen in the VA podiatry 
clinic for follow-up for right hallux limitus and a desire to 
be service-connected for foot problems.  It was noted that he 
had difficulty keeping his train of thought, and was a poor 
historian.  Following examination, the assessment was right 
hallux limitus.  It was noted that his symptoms were 
alleviated with arch supports.

The veteran was seen in the VA podiatry clinic in June 1998.  
The record reflects his angry demeanor, and that he refused 
to see a neurologist.  Mental disorientation was noted.  A 
right leg-lift elicited pain in the left lower back.  The 
clinical assessment was neuropathy, versus reflex sympathetic 
dystrophy syndrome, versus lumbar radiculopathy.   

In August 2000, the veteran submitted medical literature from 
the American Podiatric Medical Association regarding foot and 
ankle injuries.  It describes what can cause injuries, and 
how to prevent them.

VA medical records dated during 2001 reflect the veteran's 
complaints of right lower extremity numbness.  In March 2001, 
he indicated his wish to pursue his claim for residuals of a 
right ankle and foot injury.  A June 2001 record includes the 
veteran's report of right leg numbness and occasional muscle 
spasm.  Results of an electromyography (EMG) performed in 
July 2001 were possible mild bilateral peripheral sensory 
neuropathy.  According to a July 2001 orthopedic clinic 
entry, examination revealed no evidence of radiculopathy or 
motor peripheral neuropathy on needle examination.  

VA medical records dated in 2003 indicate that, in March 
2003, the veteran took prescribed medication for chronic back 
pain and idiopathic peripheral neuropathy.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-1 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of his appeal, including in March 2003 
and April 2005 letters from the RO, the appellant has been 
informed of VA's duty to assist him in the development of his 
appeal.  In addition, the appellant was advised, by virtue of 
a detailed February 2002 statement of the case (SOC) and an 
April 2005 supplemental statement of the case (SSOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOC issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the April 2005 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  All such notices provided by VA 
must be read in the context of prior, relatively 
contemporaneous communications from the agency of original 
jurisdiction.  See Mayfield v. Nicholson, supra, at 125. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2004).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
however, the Court of Appeals for the Federal Circuit 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F. 3d. 
1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court of Appeals for Veterans Claims has consistently 
stated, "temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, not just the symptoms, has worsened."  See Maxson 
v. West, 12 Vet. App. 453, 458 (1999), citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels v. 
Gober, 10 Vet. App. 474, 479 (1997).

In sum, the law as recently interpreted under Cotant v. 
Principi, supra, and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
upon entry into service under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. 1089 (Fed. Cir. 2004).

The veteran has contended that service connection should be 
granted for right heel and leg disorders.  The pre-service 
records dated in 1970 reflect a diagnosis of fallen arches, 
but there is no medical evidence that the veteran was treated 
for the disorder in service.  Although the evidence shows 
that the veteran currently has ideopathic bilateral 
peripheral neuropathy, and hallux limitus, no competent 
medical evidence has been submitted to show that either of 
these disabilities is related to service or any incident 
thereof.  

On the other hand, the record reflects that, while he 
complained of foot pain during basic training, theorized to 
be possible or probable heel and tibial stress fractures, 
examination findings and X-rays were normal, and the 
veteran's lower extremities were normal on separation from 
service.  In fact, no pathology was found on a July 1973 
orthopedic examination, conducted just two months prior to 
the veteran's discharge from service, when his complaints of 
right foot pain were attributed to a psychosomatic disorder.  
The first post-service evidence of lower extremity complaints 
is from 1991, nearly 18 years after the veteran's discharge.  
The first record of right heel or leg pain is from 1997 when 
hallux limitus was noted, and in 2001 mild bilateral 
peripheral neuropathy was reported, more than 28 years after 
the veteran's separation from service.  In addition, the 2003 
VA medical records diagnosed idiopathic peripheral 
neuropathy, indicating that the disorder's etiology is 
unknown.  In summary, no medical opinion or other medical 
evidence relating the veteran's hallux limitus or bilateral 
peripheral neuropathy to service or any incident of service 
has been presented.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claims. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
right leg and heel disorders, related to service or any 
incident thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 
3.303, 3.304.


We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
right leg and heel disorders must be denied.


ORDER

Service connection for right leg and heel disorders is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


